Filed pursuant to Rule 497(c) Reg. Nos. 333-53450, 811-10267 [LOGO] AssetMark Funds® Investment Advisor Genworth Financial Wealth Management, Inc. Prospectus July 31, 2010 AssetMark Large Cap Growth Fund (Ticker: AFLGX) AssetMark Large Cap Value Fund (Ticker: AFLVX) AssetMark Small/Mid Cap Growth Fund (Ticker: AFSGX) AssetMark Small/Mid Cap Value Fund (Ticker: AFSVX) AssetMark International Equity Fund (Ticker: AFIEX) AssetMark Real Estate Securities Fund (Ticker: AFREX) AssetMark Tax-Exempt Fixed Income Fund (Ticker: AFTIX) AssetMark Core Plus Fixed Income Fund (Ticker: AFCFX) AssetMark Enhanced Fundamental Index® Large Company Growth Fund (Ticker: AILGX) AssetMark Enhanced Fundamental Index® Large Company Value Fund (Ticker: AILVX) AssetMark Enhanced Fundamental Index® Small Company Growth Fund (Ticker: AISGX) AssetMark Enhanced Fundamental Index® Small Company Value Fund (Ticker: AISVX) AssetMark Enhanced Fundamental Index® International Equity Fund The Securities and Exchange Commission has not approved or disapproved any of the above listed Funds.The Securities and Exchange Commission also has not determined whether this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. 109675_AMFPROS Table of Contents SUMMARY SECTION 3 ASSETMARK LARGE CAP GROWTH FUND 3 ASSETMARK LARGE CAP VALUE FUND 8 ASSETMARK SMALL/MID CAP GROWTH FUND 13 ASSETMARK SMALL/MID CAP VALUE FUND 18 ASSETMARK INTERNATIONAL EQUITY FUND 23 ASSETMARK REAL ESTATE SECURITIES FUND 28 ASSETMARK TAX-EXEMPT FIXED INCOME FUND 33 ASSETMARK CORE PLUS FIXED INCOME FUND 38 ASSETMARK ENHANCED FUNDAMENTAL INDEX® LARGE COMPANY GROWTH FUND 44 ASSETMARK ENHANCED FUNDAMENTAL INDEX® LARGE COMPANY VALUE FUND 49 ASSETMARK ENHANCED FUNDAMENTAL INDEX® SMALL COMPANY GROWTH FUND 53 ASSETMARK ENHANCED FUNDAMENTAL INDEX® SMALL COMPANY VALUE FUND 58 ASSETMARK ENHANCED FUNDAMENTAL INDEX® INTERNATIONAL EQUITY FUND 63 OVERVIEW 67 MANAGEMENT APPROACH 67 MORE INFORMATION ABOUT THE INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES OF THE FUNDS 70 OTHER INVESTMENTS 85 MORE INFORMATION ABOUT THE PRINCIPAL RISKS OF INVESTMENT 86 TEMPORARY DEFENSIVE POSITIONS 91 PORTFOLIO TURNOVER 91 FUNDAMENTAL INDEX® CHANGES 91 DISCLOSURE OF PORTFOLIO HOLDINGS 92 MANAGEMENT OF THE FUNDS 92 VALUATION OF FUND SHARES PURCHASING FUND SHARES SELLING (REDEEMING) FUND SHARES EXCHANGE PRIVILEGE MARKET TIMING POLICY DISTRIBUTION OF FUND SHARES COUNSEL, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND SERVICE PROVIDERS DIVIDENDS, DISTRIBUTIONS AND TAXES OTHER INFORMATION INDEX DESCRIPTIONS FINANCIAL HIGHLIGHTS PRIVACY POLICY PP-1 2 SUMMARY SECTION ASSETMARK LARGE CAP GROWTH FUND Investment Objective AssetMark Large Cap Growth Fund (the “Fund”) seeks capital appreciation over the long term. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investment Advisory Fees 0.95 % Distribution and/or Service (12b-1) Fees 0.25 % Other Expenses 0.26 % Total Annual Fund Operating Expenses* 1.46 % * Please note the Fund expense ratio shown above differs from the expense ratio in the “Financial Highlights” section of the Prospectus, because the “Financial Highlights” shows expense ratio information that includes the expense reductions generated when the Fund loaned its portfolio securities. Expense Example The following Expense Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 69.83% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests at least 80% of its assets in the securities of large capitalization companies.If the Fund changes this investment strategy, it will notify shareholders at least 60 days in advance of the change. The Fund considers large capitalization companies to be U.S. listed companies with market capitalizations greater than $5 billion at the time of purchase.The Fund will invest in equity securities, which may include common stocks, preferred stocks and convertible securities.Common stock is an equity security that represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.The convertible securities in which the Fund may invest are those rated, at the time of purchase, in one of the three highest rating categories by a nationally recognized statistical rating organization (“NRSRO”) or determined to be of comparable quality by the Fund’s Advisor or sub-advisor if the security is unrated.The Fund may also invest up to 15% of its total assets in American Depository Receipts (“ADRs”), Global Depository Receipts (“GDRs”) and securities of foreign companies.ADRs are equity securities traded on U.S. exchanges, including the NASDAQ® Stock Market (“NASDAQ®”), that are generally issued by banks or trust companies to evidence ownership of foreign equity securities.GDRs have the same qualities as ADRs, except that they may be traded in several international trading markets. 3 Under the general supervision of the Advisor, each sub-advisor selects stocks of companies that it believes have potential for growth, in comparison to other companies in that particular company’s industry or the market, and in light of certain characteristics of a company, such as: · Consistent history of earnings stability and growth · Proprietary products, processes and/or services · Leadership positions in their markets · Strong balance sheet · Experienced management Generally, the types of growth companies in which the Fund invests are those that the sub-advisors believe: Have or will likely develop a historical record of consistent growth and stability of earnings; Are or are likely to become financially sound; or Are or are likely to become leaders in their respective industries. These factors are not limiting factors in the selection of securities for the Fund.Based upon the foregoing, the Fund may have a significant portion of its assets in one or more market sectors, such as technology or health care. Principal Risks of Investing in the Fund The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The following risks could affect the value of your investment: · Convertible Securities Risk:A convertible security is a security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.The value of a convertible security is subject to changes in interest rates, with the convertible security’s value declining as interest rates increase and increasing as interest rates decline.Convertible securities are also subject to credit risk, which means that the issuer of the convertible security may experience financial problems, which may adversely impact the price of the convertible security.The price of a convertible security will normally vary in response to changes in the price of the underlying common stock into which the security is convertible. · Foreign Securities Risks:The risks of investing in foreign securities can increase the potential for losses in a Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. · Manager Risks:Manager risks are the risks that the Advisor will do a poor job of monitoring or allocating assets to the sub-advisors, and the risks that one of the sub-advisors will do a poor job of selecting securities or implementing a strategy, and thus fail to meet a Fund’s investment objectives.As with any mutual fund, there can be no guarantee that a particular Fund will achieve its objectives. 4 · Sector Focus Risk:To the extent that the Fund has exposure to one or more sectors, it will be subject to the risks affecting that sector.As a growth-oriented fund the Fund may, from time-to-time, have a meaningful exposure to companies in the technology or health care sectors, since those sectors tend to include companies in more growth-oriented stages of development. Companies in the technology sector are subject to risks such as those relating to the potential rapid obsolescence of technology, failure of the market to accept new technologies and difficulty in obtaining financing for necessary research and development or expansion.Companies in the health care sector are subject to many of the same risks as those facing companies in the technology sector, and are also subject to risks related to legislative and regulatory action, which may affect the profitability of companies in that sector. · Stock Market Risks:Funds that invest in equity securities are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, a Fund’s share price is likely to decline in value.A Fund’s focus on certain types of stocks (such as small or large cap) or a style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as general market). Performance The bar chart and table that follow illustrate annual Fund returns for periods ended December 31.This information is intended to give you some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ASSETMARK LARGE CAP GROWTH FUND Calendar Year Returns as of 12/31 The Large Cap Growth Fund’s calendar year-to-date return as of June 30,2010 was -9.09%. During the period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter: Q 2 % Worst Quarter: Q 4 -24.41 % 5 AverageAnnualTotalReturns PeriodsEndedDecember31,2009 OneYear FiveYears SinceInception (6/29/2001) Large Cap Growth Fund Return Before Taxes % -1.99
